After advisement the following opinions were delivered :
By Bronson, J.
The declaration was in the usual form for charging the relators as joint contractors. It contained no intimation that the plaintiff sought to recover a debt due from the wife dum sola, nor was it alleged that the relation of husband and wife existed between the relators. The bill of particulars was equally defective. Although the pleadings in justices’ courts are liberally construed, we cannot wholly overlook matters of form. The declaration must show that the plaintiff has a good cause of action, and on the trial the proof must be confined to such a demand as is set up in the pleading. It is not enough that the defendant *22may be able to conjecture the ground on which he is sued ; nor is he bound to know that a plaintiff who declares for a cause of action arising in one form, intends to give evidence of a cause of action arising in another form. The referees decided correctly that the evidence offered by the plaintiff was inadmissible under the pleadings and the court of common pleas erred in setting aside the report.
It is objected that the writ of mandamus is defective— that it does not show any title in the relators to the relief which they seek. Commercial Bank v. Canal Commissioners, 10 Wendell, 25. If a mandamus will lie in this casé, 1 think the writ is well enough in point of form. It recites a judgment before the justice, an appeal to the C. P., a'reference of the cause and a report of the referees in favor of the relators. On that report the defendants were entitled to judgment. It is true that the court below had power, if any sufficient grounds existed, to order a rehearing ; but the writ makes out a prima facie case, one which called upon the court to show on what ground the report was set aside. In the case of the Commercial Bank the writ required the canal commissioners to'pay over money without showing any right whatever in the relators to receive it. But here the relators show a title, which, if neither denied nor avoided by other matter, is, for most purposes, conclusive.
The relators have another remedy, and that is a ground for denying a mandamus. On a rehearing, if the referees follow the decision of the common pleas and decide against the relators, the question can be put upon the record and reviewed by writ of error. Since the decision of the court for the correction of errors in The Judges of Oneida v. The People, 18 Wendell, 79, I think the case of The People v. Niagara C. P., 12 Wendell, 246, ought not to be followed. I do not adopt all the reasoning of Senator Tracy, in the case recently decided, but rest my opinion on the single ground that the relators have another remedy.*
*23The Chief Justice concurred in the above views.

 This case was decided in January term, 1839, since which time the question of the proper office of a writ of mandamus has been more fully considered by the court, and the views of Senator Tracy, as expressed in the *23case of The Judges of Oneida v. The People, 18 Wendell, 79, recognized as laying down the true rule on the subject, as will be seen in an opinion delivered by Mr. Justice Bronson, in The People, ex rel. Doughty v. The Dutchess C. P., 20 Wendell, 658, which, although published previous to the decision of this case, was in fact pronounced subsequently.